 

Exhibit 10.66

 



 

 

MEMORANDUM OF UNDERSTANDING

 

By and among

 

Tower Automotive Holdings III Coöperatie U.A.

 

and

 

Tower Automotive Holdings USA, LLC

 

and

 

Financière SNOP Dunois S.A.

 

and

 

Tower International, Inc.

 

Dated 20 November 2018

 



 

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE I CONSULTATION WITH THE WORKS COUNCIL       Section 1.1 Initiation of
consultation 2 Section 1.2 Cooperation 2 Section 1.3 Consultation Period 3      
ARTICLE II SPA       Section 2.1 No binding obligations on the Purchaser 3
Section 2.2 Commitment to sell the Shares and the Intercompany Loan 4      
ARTICLE III GUARANTEES AND COVENANTS       Section 3.1 Guarantees 4 Section 3.2
Covenants 5 Section 3.3 Exclusivity 5       ARTICLE IV TERMINATION; EFFECT OF
TERMINATION       Section 4.1 Termination 5 Section 4.2 Effect of termination 6
Section 4.3 Termination fee payable by the Purchaser 6 Section 4.4 Termination
fee payable by the Seller’s Guarantor 6 Section 4.5 Nature and treatment of
termination fee 7       ARTICLE V MISCELLANEOUS       Section 5.1 Publicity 7
Section 5.2 Governing Law 8 Section 5.3 Applicability of certain clauses of the
SPA 8 Section 5.4 Extension and waiver 8

 

i 

 

 

MEMORANDUM OF UNDERSTANDING

 

This memorandum of understanding (the Memorandum of Understanding) is entered
into on 20 November 2018,

 

BY AND AMONG:

 

(1)Tower Automotive Holdings III Coöperatie U.A., a cooperative established
under the laws of the Netherlands with registered seat in Baarn, the
Netherlands, and address at Herikerbergweg 124, Luna ArenA, 1101 CM Amsterdam,
the Netherlands, and registered with the Chamber of Commerce (Kamer van
Koophandel) under registration number 32124774 (the Seller);

 

(2)Tower Automotive Holdings USA, LLC, a limited liability company established
under the laws of the State of Delaware, United States of America, and
registered under trade register number 26-0459108 (the Loan Seller);

 

(3)Financière SNOP Dunois S.A., a société anonyme established under the laws of
France with registered seat in avenue d’Auvergne, 43100 Brioude, France, and
registered with the Trade and Companies Register of le Puy en Velay under
registration number 381 904 382 (the Purchaser); and

 

(4)Tower International, Inc., a corporation under the laws of the State of
Delaware with registered seat in 17672 North Laurel Park Drive, Suite 400E,
Livonia, MI 48152, United States of America, and registered with the Secretary
of State of Delaware under registration number 27-3679414 (the Seller’s
Guarantor);

 

(the Seller, the Loan Seller and the Seller’s Guarantor together, the Seller
Parties, and together with the Purchaser, the Parties and each of them, a
Party);

 

WHEREAS:

 

(A)The Parties have been discussing the commercial principles of a potential
acquisition of the European business activities of the Tower International group
by the Purchaser (the Proposed Transaction). Before the Purchaser is in a
position to make a decision to bindingly agree upon the Proposed Transaction, it
intends to consult its European works council (comité d’entreprise européen)
(the Works Council) in connection therewith. The Seller and the Seller’s
Guarantor are prepared to grant the Purchaser the opportunity to carry out such
consultation, but – in particular as the Seller’s Guarantor, being a US stock
market listed company, has to publicly disclose the entry into this Memorandum
of Understanding and would incur a significant loss to its capital markets
reputation and further significant, also financial damages in case the Proposed
Transaction does ultimately not proceed – require certain protection and
financial compensation should, at the end of such consultation, the Purchaser
decide not to enter into the Proposed Transaction.

 

 

 

 

(B)The negotiations between the Parties in connection with the Proposed
Transaction being sufficiently advanced, as set out in the draft share purchase
agreement attached hereto as Exhibit 1 (together with its exhibits and
schedules, the SPA), the Parties have decided to enter into this Memorandum of
Understanding and the Purchaser shall initiate such information and consultation
process of its Works Council in accordance with the terms set forth herein.

 

(C)Unless otherwise defined herein, capitalized terms used in this Memorandum of
Understanding shall have the meanings ascribed to them in the SPA.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, the
Parties agree as follows:

 

ARTICLE I
CONSULTATION WITH THE WORKS COUNCIL

 

Section 1.1           Initiation of consultation

 

(a)          Immediately following the execution and delivery by the Parties of
this Memorandum of Understanding (and in any event no later than on 21 November
2018, with a first meeting with the Works Council taking place no later than on
28 November 2018) (21 November 2018 the Consultation Start Date), the Purchaser
shall commence such procedure to inform and consult with its Works Council and
shall exercise its best efforts (sich nach besten Kräften bemühen) to obtain an
Opinion (as defined below) from the Works Council with respect to the Proposed
Transaction as soon as possible following the Consultation Start Date with the
view to obtaining an Opinion by 19 December 2018 due to the Christmas break;
provided that nothing in this Memorandum of Understanding shall bind the
Purchaser (or, for the avoidance of doubt, any other Party) to accept or commit
or agree to any conditions or demands of the Works Council in connection with
obtaining such Opinion (other than regarding the provision of reasonable
information which is available and relevant for the purpose of understanding the
Proposed Transaction, meetings or other standard procedural steps within the
consultation process).

 

(b)          For purposes of this Memorandum of Understanding, “Opinion” means
the opinion, whether positive, neutral or negative, of the Works Council with
respect to the Proposed Transaction, which may be rendered orally or in writing
or by any other action or omission (including the passage of time) which would
cause the Works Council to be deemed to have been consulted in the meaning of
French case law prior to the French law of 14 June 2013.

 

Section 1.2           Cooperation

 

(a)          The Purchaser shall (i) keep the Seller fully informed of the
status of the Works Council information and consultation process (including
providing the Seller with copies of any material correspondence or other
material documentation received by the Purchaser from the Works Council no later
than three (3) Business Days following the receipt of any such correspondence or
documents) and (ii) provide the Seller with a copy of the Opinion (or, where no
such copy is available, a reasonably detailed description of such Opinion) as
promptly as reasonably practicable (and in any event, within two (2) Business
Day) after the Purchaser’s receipt of such Opinion.

 

 2 

 

 

(b)          The Seller and the Seller’s Guarantor shall, and shall procure that
the Group Companies will, (i) provide the Purchaser with reasonable assistance
and cooperation in connection with the information and consultation process with
the Works Council and (ii) in furtherance of the foregoing, as promptly as is
reasonably practicable (and in any event, within three (3) Business Days) after
any such request, furnish to the Purchaser such information as may be reasonably
requested by the Purchaser in connection with such information and consultation
process or the preparation of any filing or submission to the Works Council
required in connection therewith, including answering any reasonable questions
from the Works Council or any expert appointed thereby.

 

(c)          The Purchaser shall (i) permit the Seller to review in advance any
material written correspondence, notices or communications (including the
information document provided to the Works Council and any supporting materials)
to be furnished or made available by the Purchaser to the Works Council, and
(ii) (A) consult the Seller in connection with any such correspondence, notices
or communications and give the Seller a reasonable opportunity to comment
thereon and (B) take into account in good faith any comments that the Seller may
make with respect thereto and (iii) support in all respects the Proposed
Transaction throughout the information and consultation process with the Works
Council.

 

(d)          The Purchaser has provided to the Seller, prior to the date hereof,
the draft information document to be provided to the Works Council.

 

Section 1.3           Consultation Period

 

For purposes of this Memorandum of Understanding, “Consultation Period” means
the period beginning on the Consultation Start Date and ending on the earlier
of:

 

(a)          the date upon which the Opinion is obtained (or deemed to be
obtained);

 

(b)          11:59 p.m. (CET) on 31 January 2019, provided that both the
Purchaser and the Seller, each unilaterally, acting in good faith, may procure,
by written notice to the respective other Party, that such date is replaced by
6 March 2019.

 

ARTICLE II
SPA

 

Section 2.1           No binding obligations on the Purchaser

 

The Parties acknowledge that nothing herein shall constitute in any manner
whatsoever an undertaking by the Purchaser to acquire the Shares and the
Intercompany Loan from the Seller and the Loan Seller, respectively, or be bound
by any obligation of any nature whatsoever in connection with the Proposed
Transaction (other than those obligations set forth in this Memorandum of
Understanding).

 

 3 

 

 

Section 2.2           Commitment to sell the Shares and the Intercompany Loan

 

(a)          In the event the Opinion has been rendered (or is deemed to have
been rendered) pursuant to Section 1.1, should the Purchaser wish to acquire the
Shares and the Intercompany Loan from the Seller and the Loan Seller,
respectively, the Purchaser shall notify such decision to the Seller’s Guarantor
(the Acceptance Notice) on or prior to the date falling three (3) Business Days
after the expiration of the Consultation Period (such date, the Expiry Date), in
accordance with the provisions of clause 17 (Notices) of the SPA (as
incorporated by reference pursuant to Section 5.3).

 

(b)          Subject to the Purchaser sending the Acceptance Notice on or prior
to the Expiry Date in accordance with Section 2.2(a), (i) each of the Seller and
the Loan Seller hereby irrevocably and unconditionally undertakes to sell the
Shares and the Intercompany Loan, respectively, to the Purchaser, at the price
and under the other terms and conditions set forth in the SPA, and (ii) each of
the Seller Parties hereby irrevocably and unconditionally undertakes to execute
the SPA as attached in Exhibit 1 within three (3) Business Days from the date of
the Acceptance Notice (or any other date expressly agreed in writing between the
Parties – such date, the Execution Date).

 

ARTICLE III
GUARANTEES AND COVENANTS

 

Section 3.1           Guarantees

 

(a)          Each of the guarantees set forth in clause 6 (Seller Parties’
guarantees), clause 9 (Purchaser’s guarantees) and clause 15 (Seller’s Guarantor
and indemnification) of the SPA (including the corresponding disclosures set
forth therein) are hereby incorporated by reference into this Memorandum of
Understanding as if such guarantees were fully set forth herein and made as of
the date hereof, mutatis mutandis.

 

(b)          In particular, and notwithstanding anything to the contrary
contained herein, each of the Parties guarantees to the other Parties that, so
far as it is concerned:

 

(i)it is a company duly established and validly existing under the laws of its
jurisdiction of incorporation. It is not insolvent or subject to any insolvency,
bankruptcy or similar proceedings;

 

(ii)it has all necessary corporate power and authority to enter into this
Memorandum of Understanding and the SPA, to carry out its obligations hereunder
and thereunder and to consummate the transactions set forth herein and therein;

 

(iii)the execution and delivery of this Memorandum of Understanding by it and
the consummation of the transactions set forth herein have been duly authorized
by all necessary corporate actions and no other corporate proceeding is
necessary to authorize the execution or delivery of this Memorandum of
Understanding, or the consummation of the transactions set forth herein;

 

 4 

 

 

(iv)this Memorandum of Understanding has been duly executed by or on behalf of
it and, once signed, will constitute a legal, valid and binding obligation of
it, enforceable against it in accordance with its terms; and

 

(v)the execution and performance by it of this Memorandum of Understanding shall
not (i) breach any provision of its articles of association or other
constitutional and organizational documents, or result in a breach of any laws
or any order, decision, ruling or injunction of any court or other governmental
entity applicable to or enforceable against it, or (iii) violate any contract or
agreement to which it is a party, where (in each case) the breach would
materially and adversely affect its ability to enter into and perform its
obligations under this Memorandum of Understanding.

 

Section 3.2           Covenants

 

Clause 10 (Covenants) of the SPA is hereby incorporated by reference into this
Memorandum of Understanding as if such covenants were fully set forth herein and
in effect as of the date hereof, mutatis mutandis; provided however that, with
respect to clause 10.1 (Merger control proceedings, other regulatory
requirements) of the SPA, the timing for the submission of a case team
allocation request and the draft Form RS to the European Commission shall be no
earlier than five (5) Business Days after the date on which the first meeting of
the Works Council is held.

 

Section 3.3           Exclusivity

 

The Seller, the Seller’s Guarantor and the Purchaser expressly and irrevocably
agree to extend the Period, as such term is defined in the Exclusivity and
Confidentiality Letter entered into between themselves on 26 October 2018, to
and until the earlier of (i) the Execution Date, (ii) the termination date of
this Memorandum of Understanding in accordance with the provisions of ARTICLE IV
and (iii) any prior date on which they mutually agree to terminate the
discussions relating to the Potential Transaction.

 

ARTICLE IV
TERMINATION; EFFECT OF TERMINATION

 

Section 4.1           Termination

 

(a)          This Memorandum of Understanding may be terminated by mutual
written consent of the Parties, at any time prior to the execution of the SPA.

 

(b)          This Memorandum of Understanding shall terminate automatically upon
the valid, binding and enforceable execution of the SPA by the Parties hereto.

 

(c)          Notwithstanding the provisions of Section 4.3 (Termination fee
payable by the Purchaser) hereof, if the Acceptance Notice has not been sent by
the Purchaser on or prior to the Expiry Date, at its sole discretion and in
compliance with the provisions hereof, this Memorandum of Understanding shall
terminate automatically as at the Expiry Date, unless the Parties mutually agree
in writing to postpone such Expiry Date to a later date.

 

 5 

 

 

(d)          Notwithstanding the provisions of Section 4.4 (Termination fee
payable by the Seller’s Guarantor) hereof, if, despite having received the
Acceptance Notice, the Seller Parties have not executed the SPA as attached in
Exhibit 1 on or prior to the Execution Date in accordance with the provisions of
Section 2.2(b), at their sole discretion and in compliance with the provisions
hereof, this Memorandum of Understanding shall terminate automatically as at the
Execution Date, unless the Parties mutually agree in writing to postpone such
Execution Date to a later date.

 

Section 4.2           Effect of termination

 

In the event of termination of this Memorandum of Understanding pursuant to
ARTICLE IV, this Memorandum of Understanding (other than as set forth in this
ARTICLE IV) shall become void and of no effect with no liability on the part of
any Party (or of any of its directors, officers, employees, agents, legal and
financial advisors or other representatives); provided however, that in such
case the Parties shall cooperate with each other in connection with the
withdrawal of any applications to or termination of proceedings before any
merger control authorities or other public authorities in connection with the
Proposed Transaction. A termination of or a withdrawal from this Memorandum of
Understanding for reasons other than those expressly set out herein is excluded.
Section 4.3, Section 4.4 and ARTICLE V of this Memorandum of Understanding shall
in any event, in their entirety, remain in force and effect in case of and
unaffected by any termination of this Memorandum of Understanding.

 

Section 4.3           Termination fee payable by the Purchaser

 

If, despite having obtained an Opinion from the Works Council (or where, for the
avoidance of doubt, the Opinion may be deemed to have been obtained), this
Memorandum of Understanding is terminated pursuant to Section 4.1(c), then the
Purchaser shall promptly pay or cause to be paid (in any event, within twenty
(20) Business Days after the Expiry Date) to the Seller’s Guarantor as
compensation for costs and other financial damages incurred an amount of
EUR 12,750,000.00 (in words: twelve million seven hundred and fifty thousand
Euros) (the Purchaser Termination Fee) by wire transfer of same day funds, free
of costs and charges, into a bank account to be notified to the Purchaser by the
Seller’s Guarantor.

 

Section 4.4           Termination fee payable by the Seller’s Guarantor

 

If this Memorandum of Understanding is terminated pursuant to Section 4.1(d),
then the Seller’s Guarantor shall promptly pay or cause to be paid (in any
event, within twenty (20) Business Days after the Acceptance Notice has been
sent) to the Purchaser an amount of EUR 12,750,000.00 (in words: twelve million
seven hundred and fifty thousand Euros) as compensation for transaction costs of
the Purchaser (the Seller Termination Fee) by wire transfer of same day funds,
free of costs and charges, into a bank account to be notified to the Seller’s
Guarantor by the Purchaser.

 

 6 

 

 

Section 4.5           Nature and treatment of termination fee

 

(a)          The Parties shall use their respective best efforts (sich nach
besten Kräften bemühen) to secure that any sum payable under Section 4.3 or
Section 4.4 will not be subject to any VAT.

 

(b)          The Parties acknowledge and agree that neither the Purchaser
Termination Fee, nor the Seller Termination Fee, is a penalty but rather, absent
a willful (vorsätzlich) or fraudulent (betrügerisch) behavior, a reasonable
estimate of damages necessary to compensate and protect the interests of the
Purchaser, on the one hand, or the Seller Parties, on the other hand, in the
circumstances in which the Purchaser Termination Fee or the Seller Termination
Fee, as applicable, is payable. The Parties hereby acknowledge and agree that
the amount of the Purchaser Termination Fee or the Seller Termination Fee, as
applicable, is fair, after taking into account all the costs and expenses
already incurred by the Parties before entering into this Memorandum of
Understanding, the time spent to work on this Proposed Transaction, the
exclusivity granted and the consequences on their respective businesses of the
termination of the Proposed Transaction, in particular for the Seller’s
Guarantor as a US stock market listed company. In no event shall the Purchaser
or the Seller’s Guarantor, as applicable, be required to pay more than one time
the Purchaser Termination Fee or the Seller Termination Fee, as applicable.

 

(c)          In the event that the Purchaser Termination Fee or the Seller
Termination Fee, as applicable, is paid by or on behalf of the Purchaser to the
Seller’s Guarantor or the Seller’s Guarantor to the Purchaser, respectively, in
accordance with this ARTICLE IV, the payment thereof shall be the sole and
exclusive remedy of the Seller Parties against the Purchaser, on the one hand,
or the Purchaser against the Seller Parties, on the other hand, in each case
including for any and all losses, claims, damages, liabilities, costs, fees,
expenses (including reasonable attorney’s fees and disbursements), judgments,
inquiries and fines suffered as a result of any breach of any representation,
warranty, covenant or obligation in this Memorandum of Understanding, and
neither the Purchaser and its affiliates in the case of the Purchaser
Termination Fee, nor the Seller Parties and their affiliates in the case of the
Seller Termination Fee, nor any of their respective former, current or future
representatives, agents, partners, managers, stockholders or assignees shall
have any further liability or obligations relating to or arising out of this
Memorandum of Understanding.

 

ARTICLE V
MISCELLANEOUS

 

Section 5.1           Publicity

 

The initial press release regarding this Memorandum of Understanding and the
Proposed Transaction to be issued by the Seller’s Guarantor on the date hereof
shall be the press release in the form attached hereto as Exhibit 2. Subject to
the foregoing sentence, the provisions of clause 13 (Confidentiality and press
releases) of the SPA are hereby incorporated by reference into this Memorandum
of Understanding as if such provisions were fully set forth herein and made as
of the date hereof, mutatis mutandis.

 

 7 

 

 

Section 5.2           Governing Law

 

This Memorandum of Understanding and the SPA shall be governed by, and construed
in accordance with, the substantive laws of Germany. The form of the transfer of
the Shares shall be governed by Dutch law. The form of this Memorandum of
Understanding shall be governed by French law. For the avoidance of doubt,
notarization provisions of German law and other provisions of German law
regarding the form of the transfer of the Shares which are not otherwise
applicable to transfers of shares in Dutch companies shall not apply to this
Memorandum of Understanding and to the SPA.

 

Section 5.3           Applicability of certain clauses of the SPA

 

Clause 17 (Notices) and clause 18 (Miscellaneous) of the SPA – other than
clause 18.1 of the SPA, which is replaced by Section 5.2 above – are hereby
incorporated by reference into this Memorandum of Understanding as if such
provisions were fully set forth herein, mutatis mutandis.

 

Section 5.4           Extension and waiver

 

The Parties may (i) extend the time for the performance of any of the
obligations or other acts of the other Parties, (ii) waive any inaccuracies in
the guarantees contained in this Memorandum of Understanding (including as
incorporated by reference pursuant to Section 3.1), or (iii) waive compliance
with any covenants and agreements contained in this Memorandum of Understanding
(including as incorporated by reference pursuant to Section 3.2). Any agreement
on the part of a Party to any such extension or waiver shall be valid only if
set forth in an instrument in writing signed on behalf of such Party. The
failure of any Party to this Memorandum of Understanding to assert any of its
rights under this Memorandum of Understanding or otherwise shall not constitute
a waiver of such rights.

 

[Signature Page Follows]

 

 8 

 

 

Executed in counterparts, on 20 November 2018.

 

Tower Automotive Holdings III
Coöperatie U.A.,   Tower Automotive Holdings USA, LLC, in Livonia, Michigan, USA
  in Livonia, Michigan, USA       /s/ Dennis C. Pike   /s/ Jeffrey L. Kersten
By: Dennis C. Pike   By: Jeffrey L. Kersten Title: Managing Director   Title :
Vice President           /s/ Jeffrey L. Kersten       By: Jeffrey L. Kersten    
  Title: Managing Director                 Financière SNOP Dunois S.A.,   Tower
International, Inc., in Brussels (Belgium)   in Livonia, Michigan, USA       /s/
Michel Henri Pinaire   /s/ James C. Gouin By: Michel Henri Pinaire   By: James
C. Gouin Title: President and CEO   Title: Chief Executive Officer

  

 

 